DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/16/2017 and on 11/15/2018. It is noted, however, that applicant has not filed a certified copy of the respective KR10-2017-0153249 and KR10-2018-0140659 applications as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 & 20) in the reply filed on 10/07/2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of producing a sulfur carbon composite, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/07/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10-11 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palomino (US 2018/0331352 A1).
Regarding claims 1, 4-5 & 10, Palomino teaches a sulfur-carbon composite comprising:		a porous carbon material such as carbon nanotubes and graphite ([0034]); and			a sulfur coated on at least a portion of an inside and a surface of the porous carbon material ([0019] & [0028]), 											wherein a pore volume of the sulfur-carbon composite is 0.05 cm3/g, a specific surface area of the sulfur-carbon composite is 7 m2/g, and wherein the sulfur-carbon composite comprises mesopores which include pore sizes ranging from 2 nm to 40 nm ([0041] & [0158]).
Regarding claim 11, Palomino teaches a positive electrode comprising the sulfur-carbon composite of claim 1 ([0021]).
Regarding claim 20, Palomino teaches a lithium secondary battery comprising the positive electrode of claim 11, a negative electrode and an electrolyte ([0082]-[0083]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palomino (US 2018/0331352 A1).
Regarding claim 7, Palomino teaches the sulfur-carbon composite of claim 1, wherein the porous carbon material is in the form of a particle having a particle diameter of 5 nm to 200 nm ([0035]) which overlaps with the presently claimed range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palomino (US 2018/0331352 A1) in view of Zhamu (US 2019/0044138 A1).
Regarding claim 6, Palomino teaches the sulfur-carbon composite of claim 1 but is silent as to the sulfur being coated to a thickness of 1 nm to 10 nm.						Zhamu teaches a positive electrode comprising a sulfur-carbon composite including sulfur coated on a porous carbon material, wherein the sulfur is coated to a thickness of 1 nm to 5 nm ([0093]-[0095]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a sulfur coating with a thickness of 1 nm to 5 nm because it enables fast lithium diffusion and lithium-sulfur reactions, leading to high S utilization efficiency (hence, high energy density) even at high charge-discharge rates as taught by Zhamu ([0095]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palomino (US 2018/0331352 A1) in view of Lux (US 2017/0222227 A1).
Regarding claim 9, Palomino teaches the sulfur-carbon composite of claim 4 but is silent as to the sulfur and the porous carbon material being present in the composite in a weight ratio of 7.5:2.5 to 9:1.													Lux teaches a positive electrode comprising a sulfur-carbon composite, wherein a weight ratio of sulfur in the composite ranges from 50 wt% to 90 wt% ([0053]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a very high proportion of sulfur such that a weight ratio of sulfur in Palomino’s composite ranges from 50 wt% to 90 wt% in order to increase the energy density of the battery as taught by Lux ([0053]). 

Allowable Subject Matter
Claims 2-3 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Palomino (US 2018/0331352 A1), does not fairly teach or suggest a sulfur-carbon composite having the claimed pore volume and surface area of claims 2-3.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727